Exhibit 10.1

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Sixth Amendment to Fifth Amended and Restated Credit Agreement (this “Sixth
Amendment” or “Amendment”) is entered into as of the 26th day of November, 2013
by and among GEOMET, INC., a Delaware corporation (“Borrower”), BANK OF AMERICA,
N.A., as Administrative Agent (“Administrative Agent”), and the Banks party
hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks and the other agents party thereto are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of October 14, 2011 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”) (unless otherwise defined herein, all terms used herein
with their initial letter capitalized shall have the meaning given such terms in
the Credit Agreement);

 

WHEREAS, pursuant to the Credit Agreement, the Banks have made a loan to
Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, Borrower has requested, that the Administrative Agent and the Banks,
subject to the conditions set forth herein, amend the Credit Agreement as
provided in this Sixth Amendment; and

 

WHEREAS, Administrative Agent and the Banks are willing to amend the Credit
Agreement as set forth below on the terms and conditions set forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and the Banks hereby agree as follows:

 

Section 1.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Sixth Amendment, and subject to the satisfaction of each condition precedent set
forth in Section 2 herein, the Credit Agreement shall be amended effective as of
the Effective Date (as defined below) in the manner provided in this Section 1.

 

1.1                               Additional Definitions.  Section 1.1 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read as follows:

 

“Sixth Amendment” means that certain Sixth Amendment to Fifth Amended and
Restated Credit Agreement dated as of November 26, 2013, among Borrower,
Administrative Agent and the Banks.

 

--------------------------------------------------------------------------------


 

“Sixth Amendment Effective Date” means the date on which the conditions
specified in Section 2 of the Sixth Amendment are satisfied.

 

1.2                               Amendments to Definitions.  The definitions of
“Loan Papers”, “Loans”, and “Scheduled Determination Date” contained in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

 

“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment, the Notes, each Facility Guaranty now or hereafter executed, the
Mortgages, the First Amended and Restated Pledge and Security Agreement, the
Borrower Pledge Agreement, each Subsidiary Pledge Agreement now or hereafter
executed, the Certificate of Effectiveness, and all other certificates,
documents or instruments delivered in connection with this Agreement, as the
foregoing may be amended from time to time.

 

“Loans” means, collectively, the loans made by Banks to Borrower pursuant to
Section 2.1(a) and pursuant to the Commitments of each Bank.  Effective as of
the Fourth Amendment Effective Date, the Loans shall be comprised of Tranche A
Loans and Tranche B Loans.  Effective as of the closing of the Alabama Asset
Sale, the Tranche B Loans were repaid in full.

 

“Scheduled Determination Date” means each June 30 and December 31, commencing
June 30, 2012, but excluding December 31, 2013.

 

1.3                               Amendments to Section 4.4. Section 4.4 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 4.4                                    Borrowing Base Reductions after
November 26, 2013.  On November 26, 2013, Borrower, Administrative Agent and
Banks agree that the Borrowing Base equals $71,550,000.00.  The Borrowing Base
shall automatically reduce by an amount equal to the amount of each principal
payment of the Loans made on or after the Sixth Amendment Effective Date.

 

1.4                               Amendments to Section 9.5: Clause (a) of
Section 9.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)                                 Borrower will not, nor will Borrower permit
any other Credit Party to, sell, lease, transfer, abandon or otherwise dispose
of any Borrowing Base Properties or effect any Borrowing Base Hedge
Monetizations, except pursuant to Permitted Asset

 

2

--------------------------------------------------------------------------------


 

Dispositions; provided, that no Permitted Asset Disposition shall be permitted
pursuant to this Section 9.5 unless each of the following conditions is
satisfied:  (i) no Event of Default has occurred which is continuing; (ii) the
consideration received in respect of such Permitted Asset Disposition shall be
equal to or greater than the fair market value of such assets (as determined by
the Credit Parties in good faith), and (iii) Borrower shall prepay the Loans in
the amount of the Net Cash Proceeds received in respect of such Permitted Asset
Disposition contemporaneously with the closing of such sale, lease, transfer,
abandonment or other disposition of any Borrowing Base Properties or such
Borrowing Base Hedge Monetization as required by Section 2.7.

 

1.5                               Amendment to Section 9.18:  Section 9.18 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 9.18.                          Continued Engagement of Advisory Firm. 
Borrower shall not discontinue its exploration of strategic alternatives (which
shall include asset sales) with the assistance of FBR Capital Markets & Co. or
any successor advisor.

 

Section 2.                                          
(a)                                 Conditions Precedent to Sixth Amendment. 
The effectiveness of the amendments to the Credit Agreement contained in
Section 1 hereof are each subject to the satisfaction of each of the following
conditions precedent (the date on which all such conditions precedent are
satisfied, the “Effective Date”):

 

2.1                               Counterparts of Amendment.  Administrative
Agent shall have received counterparts of this Sixth Amendment executed on
behalf of Borrower, each Guarantor, Administrative Agent and the Banks.

 

2.2                               Other Information.  Administrative Agent shall
have received such other information and documents as may be reasonably required
by Administrative Agent or its counsel.

 

2.3                               Authority Documentation.  Administrative Agent
shall have received such corporate resolutions, certificates and other documents
as Administrative Agent shall reasonably require evidencing the authority of
Borrower and Guarantors to enter into this Sixth Amendment and the other Loan
Papers contemplated hereby.

 

2.4                               Amendment Fee.  Borrower shall have paid to
Agent for each Bank a fee of 0.25% based on each Bank’s pro rata amount of the
Loans outstanding on the date hereof.

 

2.5                               Fees.  Borrower shall have paid all accrued
fees and expenses of Administrative Agent billed to Borrower on or prior to the
date of this Sixth Amendment (including the fees and expenses of counsel for
Administrative Agent and its financial advisor).

 

3

--------------------------------------------------------------------------------


 

Section 3.                                           Representations and
Warranties of Borrower.  To induce the Banks and Administrative Agent to enter
into this Sixth Amendment, Borrower hereby represents and warrants to Banks and
Administrative Agent as follows:

 

3.1                               Reaffirm Existing Representations and
Warranties.  Each representation and warranty of Borrower contained in the
Credit Agreement and the other Loan Papers is true and correct on the date
hereof and will be true and correct after giving effect to the amendments set
forth in Section 1 hereof.

 

3.2                               Due Authorization; No Conflict.  The
execution, delivery and performance by Borrower of this Sixth Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Borrower or
any other Credit Party, or result in the creation or imposition of any Lien upon
any of the assets of Borrower or any other Credit Party.

 

3.3                               Validity and Enforceability.  This Sixth
Amendment constitutes the valid and binding obligation of Borrower and each
Guarantor enforceable in accordance with its terms, except as (a) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (b) the availability of equitable
remedies may be limited by equitable principles of general application.

 

3.4                               No Default.  No Default or Event of Default
shall have occurred which is continuing.

 

3.5                               No Material Adverse Effect.  There shall not
have occurred since December 31, 2012 any event or condition that has had or
could be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

3.6                               Absence of Litigation.  There shall not be any
action, suit, investigation or proceeding pending or, to the knowledge of
Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect.

 

Section 4.                                           Miscellaneous.

 

4.1                               Reaffirmation of Loan Papers.  Any and all of
the terms and provisions of the Credit Agreement and the Loan Papers shall,
except as amended and modified hereby, remain in full force and effect.  The
amendments contemplated hereby shall not limit or impair any Liens securing the
Obligations, each of which are hereby ratified, affirmed and extended to secure
the Obligations as they may be increased pursuant hereto.

 

4.2                               Parties in Interest.  All of the terms and
provisions of this Sixth Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

4

--------------------------------------------------------------------------------


 

4.3                               Legal Expenses.  Borrower hereby agrees to pay
on demand all reasonable fees and expenses of counsel to Administrative Agent
incurred by Administrative Agent in connection with the preparation, negotiation
and execution of this Sixth Amendment and all related documents.

 

4.4                               Counterparts.  This Sixth Amendment may be
executed in counterparts (including, without limitation, by electronic
signature), and all parties need not execute the same counterpart; however, no
party shall be bound by this Sixth Amendment until Borrower and each Bank has
executed a counterpart.  Facsimiles and counterparts executed by electronic
signature (e.g. pdf) shall be effective as originals.

 

4.5                               Complete Agreement.  THIS SIXTH AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
OR AMONG THE PARTIES.

 

4.6                               Headings.  The headings, captions and
arrangements used in this Sixth Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Sixth Amendment, nor affect the meaning thereof.

 

4.7                               Governing Law.  This Sixth Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York, other than conflict of laws rules thereof.

 

4.8                               WAIVER, RELEASE, COVENANT NOT TO SUE, AND
INDEMNIFICATION.

 

(A)                               BORROWER AND EACH OF THE GUARANTORS (IN ITS
OWN RIGHT AND ON BEHALF OF ITS OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS) HEREBY
EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGE AND AGREE THAT IT HAS NO SETOFFS,
COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION,
ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT,
NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR
PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE
AGENT, ANY BANK, ANY OF THEIR AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“BANK-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET
ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR AMOUNTS OWED UNDER THE LOAN PAPERS
OR ANY LIENS OR SECURITY INTERESTS OF ADMINISTRATIVE AGENT.  IN PARTIAL
CONSIDERATION FOR THE AGREEMENT OF ADMINISTRATIVE AGENT AND BANKS TO ENTER INTO
THIS AMENDMENT, BORROWER AND EACH OF THE GUARANTORS HEREBY KNOWINGLY AND
UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND

 

5

--------------------------------------------------------------------------------


 

FOREVER DISCHARGES THE BANK-RELATED PARTIES FROM ANY AND ALL SETOFFS,
COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS,
GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND CHARACTER,
WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED,
UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN
OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT WHICH
BORROWER OR ANY OF THE GUARANTORS NOW OWNS AND HOLDS, OR HAS AT ANY TIME
HERETOFORE OWNED OR HELD (COLLECTIVELY, THE “RELEASED CLAIMS”), SUCH WAIVER,
RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE
CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING
CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO.  BORROWER AND
EACH OF THE GUARANTORS FURTHER COVENANTS AND AGREES NEVER TO COMMENCE,
VOLUNTARILY AID IN ANY WAY, FOMENT, PROSECUTE, OR CAUSE TO BE COMMENCED OR
PROSECUTED AGAINST ANY OF THE BANK-RELATED PARTIES ANY ACTION OR OTHER
PROCEEDING BASED UPON ANY OF THE RELEASED CLAIMS.  THIS PARAGRAPH IS IN ADDITION
TO ANY OTHER RELEASE OF ANY OF THE BANK-RELATED PARTIES BY BORROWER OR ANY OF
THE GUARANTORS AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO
SUE, OR WAIVER BY BORROWER OR ANY OF THE GUARANTORS IN FAVOR OF ANY OF THE
BANK-RELATED PARTIES.

 

(B)                               IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY
AND ALL INDEMNITIES PROVIDED IN THE LOAN PAPERS, BORROWER AND EACH OF THE
GUARANTORS SHALL AND DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH
OF THE BANK-RELATED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITY, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM
OR RELATED TO ANY OF THE LOAN PAPERS.  IF ANY ACTION, SUIT, OR PROCEEDING IS
BROUGHT AGAINST ANY OF THE BANK-RELATED PARTIES, BORROWER AND EACH OF THE
GUARANTORS SHALL, AT ADMINISTRATIVE AGENT OR SUCH BANK’S REQUEST, DEFEND THE
SAME AT THEIR SOLE COST AND EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND
SEVERAL LIABILITY OF BORROWER AND EACH OF THE GUARANTORS, BY COUNSEL SELECTED BY
BORROWER SUBJECT TO THE REASONABLE APPROVAL OF ADMINISTRATIVE AGENT. 
NOTWITHSTANDING ANY PROVISION OF THIS AMENDMENT OR ANY OTHER LOAN PAPER, THIS
SECTION SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND
PAYMENT ON THE OBLIGATIONS OWED PURSUANT TO THE CREDIT AGREEMENT, THIS AMENDMENT
AND THE OTHER LOAN PAPERS.

 

(C)                               The agreements of Borrower and Guarantors set
forth in this Section 4.8 shall survive termination of this Sixth Amendment.

 

6

--------------------------------------------------------------------------------


 

4.9                               Acknowledgment of the Borrower and
Guarantors.  Borrower and each Guarantor acknowledges and agrees that
Administrative Agent and each of the Banks party hereto have executed this
Amendment in its sole discretion and without any obligation.  Borrower and each
Guarantor further acknowledge and agree that any action taken or not taken by
Administrative Agent and Banks prior to, on or after the date hereof shall not
constitute a waiver or modification of any terms, covenant or provision of any
Loan Paper other than as specified herein or prejudice any rights or remedies
other than as specified herein which Administrative Agent or any Bank now has or
may have in the future under any Loan Paper, applicable law or otherwise, all of
which rights and remedies are expressly reserved by Administrative Agent and
Banks.  Borrower and each Guarantor hereby ratifies and confirms its respective
obligations under the Loan Papers.

 

4.10                        Loan Paper.  This Amendment is a Loan Paper and is
subject to all provisions of the Credit Agreement applicable to Loan Papers, all
of which are incorporated in this Amendment by reference the same as if set
forth in this Amendment verbatim.

 

4.11                        Other Agreement.  Borrower, Administrative Agent and
each Bank hereby agree that (i) no further Determinations of the Borrowing Base
(whether Periodic Determinations or Special Determinations) shall occur from or
after the Effective Date, and (ii) as of the date hereof, the Borrowing Base
equals $71,550,000.00 and shall reduce dollar for dollar with each principal
payment made on the Loans after the Effective Date.

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

 

[Signature Pages to Follow]

 

7

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

GEOMET, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Assistant Secretary

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/BANK:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III,

 

 

Managing Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III,

 

 

Managing Director

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

OTHER BANKS:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Ronald F. Bentien, Jr.

 

Name:

Ronald F. Bentien, Jr.

 

Title:

Senior Vice President

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

Name:

Stephen Giacolone

 

Title:

Assistant Vice President

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ William J. Umcheid

 

Name:

William J. Umcheid

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jeffrey M. Parilla

 

Name:

Jeffrey M. Parilla

 

Title:

Vice President

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

The undersigned (i) consents and agrees to this Sixth Amendment and (ii) agrees
that the Loan Papers to which it is a party shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of the
undersigned, enforceable against it in accordance with its terms.

 

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GEOMET GATHERING COMPANY, LLC,

 

an Alabama limited liability company

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Manager

 

 

 

 

 

 

GEOMET OPERATING COMPANY, INC.,

 

an Alabama corporation

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Assistant Secretary

 

[Signature Page]

SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------